PER CURIAM.
Jorge Laborde appeals his conviction of battery on a person sixty-five years of age or older. We find no evidentiary error. First, the disputed question and answer did not bear on a material issue, see Smith v. State, 661 So.2d 358, 361 (Fla. 1st DCA 1995), so the State’s objection was properly sustained on relevancy grounds. Second, although the objection was sustained, the answer was heard by the jury and never stricken, so there was no harm to defendant-appellant in any event.
Affirmed.